Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/19/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered.  
Claim 1 on 5/19/2022 is modification of claim 11 (1-9-11) on 9/19/2019, which includes different requirement than claim 9 of 9/19/2019.  The change is from “a statically arranged planetary gearbox casing, which surrounds the planetary gearbox radially on the outside” to “a statically arranged planetary gearbox casing positioned at a radial exterior of the planetary gearbox”.  “surrounds” means enclosing all around, “positioned” means located which is broader than surround. 
Claims 1-8, 10 and 12-21 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

New Claims 7, 10, 12-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
New Claim 21 recites “
(1) “wherein: 
either the planet gears revolve synchronously around the sun gear and the ring gear is arranged in a static manner, in which case the planet carrier or a structure coupled to the planet carrier forms the output, to which the rotor is coupled, or 
the planet carrier is of static configuration and the ring gear revolves around the sun gear, in which case the ring gear or a structure coupled to the ring gear forms the output, to which the rotor is coupled”, and 
(2) “wherein the planet gears are arranged in an orbiting manner and the ring gear is arranged in a static manner”, 
When second choice selected in the limitation (1), it is conflicting with the following limitation (2).  Thus, the option is vague and indefinite.  

Claim 7 recites “at least partially surrounds”.  It is vague and indefinite.  “surrounds” means enclosing all around.  It is undefined how much of all around being “at least partially”.   
Claim 10 recites “the reduction gearbox according to claim 1, wherein the statically arranged component to which the stator is coupled is the planetary gearbox casing”.  Amended Claim 1 requires two options.  With an option of the stator coupled to  the ring gear, it is conflicting.  Thus, it is vague and indefinite.  
Similarly, claim 12 recites “the planet gears are arranged in an orbiting manner and the ring gear is arranged in a static manner, wherein the planet carrier or a structure coupled to the planet carrier forms the output”.   Amended Claim 1 requires two options.  With an option of the planet gears are arranged in a static manner, it is conflicting.  Thus, it is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
New Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KITAHATA et al (US 20120143422 A1) in view of VUOLLE-APIALA et al (US 20110273064 A1).  
As for claim 21, KITAHATA discloses a reduction gearbox (Fig. 1), comprising:
an input (sun gear 3S, see below “a sun gear”), configured to be coupled to an input shaft (6), which has an input speed,
an output (6), which rotates at an output speed that is lower than the input speed [0034, 0044] (Figs. 3-4), 
a statically arranged component (25, Figs. 1-2),
an electric generator (MG1, Fig. 1) [0034, 0040] integrated into the reduction gearbox, the electric generator comprising a rotor (9R) and a stator (9S) [0040, 0043, etc.], 
wherein the rotor is coupled to the output [0040, 0043, etc.],
wherein the reduction gearbox is a planetary gearbox [0035], comprising:
a sun gear (3S, Figs. 1-4, 7, 11) as the input, which rotates around an axis of rotation of the planetary gearbox and is driven by a sun shaft (extension of motor shaft at sun gear, Fig. 2),
a plurality of planet gears (3P), which are driven by the sun gear (when MG1 runs in motoring mode),
a ring gear (3R), which is in engagement with the plurality of planet gears, 
a planet carrier (3C), which couples the planet gears to one another [0035], 
a statically arranged planetary gearbox casing (25, Figs. 1-2) positioned at a radial exterior of the planetary gearbox; 
wherein: 
either the planet gears revolve (3P) synchronously around the sun gear (as teeth meshed) and the ring gear (3R) is arranged in a static manner (Fig. 1 shows), in which case the planet carrier (3C) or a structure coupled to the planet carrier forms the output (6), to which the rotor is coupled, or 
the planet carrier is of static configuration and the ring gear revolves around the sun gear, in which case the ring gear or a structure coupled to the ring gear forms the output, to which the rotor is coupled (see 112 rejection), 
wherein the planet gears (3P) are arranged in an orbiting manner and the ring gear is arranged in a static manner (see 112 rejection), 
wherein the planet carrier or a structure coupled to the planet carrier forms the output, a plurality of planet pins (3PS), 
wherein each planet pin is arranged in respective one of the planet gears (Fig. 3), the planet carrier has an axially forward carrier plate (FWD) and an axially rearward carrier plate (RWD) (see markup of Fig. 2), 
wherein the planet pins (3PS) are arranged in openings (Fig. 2 markup) in the axially forward carrier plate and in the axially rearward carrier plate and are connected to the axially forward and rearward carrier plates, 
the rotor (9R) is connected to the axially rearward carrier plate (with carrier 3C, via shaft 10 and sun gear 3S). 

    PNG
    media_image1.png
    480
    657
    media_image1.png
    Greyscale

KITAHATA is silent to explicitly describe a statically arranged component (motor case, inherent element), and the stator is coupled to the statically arranged component.  
VUOLLE-APIALA discloses a statically arranged component (113, Fig. 2) and the stator (102) is coupled to the statically arranged component. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for supporting the stator.  

Claims 1, 3-5, 7-8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHATA et al (US 20120143422 A1) in view of Shiozaki et al (US 4785688 A).  
As for claim 1, KITAHATA discloses a reduction gearbox (Fig. 1), comprising:
an input (sun gear 3S, see below “a sun gear”), configured to be coupled to an input shaft (6), which has an input speed,
an output (6), which rotates at an output speed that is lower than the input speed [0034, 0044] (Figs. 3-4), 
an electric generator (MG1, Fig. 1) [0034, 0040] integrated into the reduction gearbox, the electric generator comprising a rotor (9R) and a stator (9S) [0040, 0043, etc.], 
wherein the rotor is coupled to the output [0040, 0043, etc.],
wherein the reduction gearbox is a planetary gearbox [0035], comprising:
a sun gear (3S, Figs. 1-4, 7, 11) as the input, which rotates around an axis of rotation of the planetary gearbox and is driven by a sun shaft (extension of motor shaft at sun gear, Fig. 2),
a plurality of planet gears (3P), which are driven by the sun gear (when MG1 runs in motoring mode),
a ring gear (3R), which is in engagement with the plurality of planet gears, 
a planet carrier (3C), which couples the planet gears to one another [0035], 
a statically arranged planetary gearbox casing (25, Fig. 1) positioned at a radial exterior of the planetary gearbox; 
wherein: 
either the planet gears revolve (3P) synchronously around the sun gear (as teeth meshed) and the ring gear (3R) is arranged in a static manner (Fig. 1 shows), in which case the planet carrier (3C) or a structure coupled to the planet carrier forms the output (6), to which the rotor is coupled, or 
the planet carrier is of static configuration and the ring gear revolves around the sun gear, in which case the ring gear or a structure coupled to the ring gear forms the output, to which the rotor is coupled.   
KITAHATA failed to teach a statically arranged component, such that the stator is coupled to the statically arranged component, and wherein the statically arranged component to which the stator is coupled is the ring gear when the ring gear is arranged in a static manner
Shiozaki discloses a statically arranged component (8, Figs. 1-2), such that stator (10) is coupled to the statically arranged component (8), and wherein the statically arranged component (8) to which the stator is coupled is the ring gear (gear 9) when the ring gear is arranged in a static manner.  
Shiozaki discloses a casing integrates stator and gear.   KITAHATA does not clearly show entirely but Fig. 1 shows stator and gear are adjacent, Fig.2 shows casing 25 is not separated.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for simplified structure.  

As for claim 3, KITAHATA as combined teaches the reduction gearbox according to Claim 1, wherein (Fig.1 of KITAHATA) the output and the rotor, on one hand, and the statically arranged component and the stator, on the other hand, are arranged and positioned relative to one another in such a way that the rotor and the stator are spaced apart radially, wherein the stator is arranged radially outward with respect to the rotor.  
As for claim 4, KITAHATA as combined teaches the reduction gearbox according to Claim 1, wherein KITAHATA teaches [0040] the rotor includes magnets and the stator includes induction coils.
As for claim 5, KITAHATA as combined teaches the reduction gearbox according to claim 4, wherein KITAHATA teaches [0040] the rotor includes permanent magnets.
As for claim 7, KITAHATA as combined discloses the reduction gearbox according to claim 1, wherein the statically arranged component, to which the stator is coupled, is formed by a statically arranged wall structure (claim 1 defined it is of ring gear, hence, wall of ring gear) which at least partially (at last shown in Figs.) radially surrounds an external of the reduction gearbox.  
As for claim 8, KITAHATA as combined discloses the reduction gearbox according to claim 1, wherein the statically arranged component, to which the stator is coupled, is formed by a statically arranged gearbox element (claim 1 defined it is of ring gear) of the reduction gearbox.
As for claim 10, KITAHATA as combined teaches the reduction gearbox according to claim 1, wherein the statically arranged component to which the stator is coupled is the planetary gearbox casing. 

As for claim 12, KITAHATA as combined teaches the reduction gearbox according to claim 1, wherein KITAHATA teaches the planet gears are arranged in an orbiting manner and the ring gear is arranged in a static manner, wherein the planet carrier or a structure coupled to the planet carrier forms the output, 
a plurality of planet pins (3PS), wherein each planet pin is arranged in respective one of the planet gears (Fig. 3), 
the planet carrier has an axially forward carrier plate (FWD) and an axially rearward carrier plate (RWD) (see markup of Fig. 2 at claim 21 above), 
wherein the planet pins (3PS) are arranged in openings (Fig. 2 markup) in the axially forward carrier plate and in the axially rearward carrier plate and are connected to the axially forward and rearward carrier plates, 
the rotor (9R) is connected to the axially rearward carrier plate (with carrier 3C, via shaft 10 and sun gear 3S). 

As for claim 14, KITAHATA as combined teaches the reduction gearbox according to claim 12, wherein the stator is fixed on the planetary gearbox casing in a manner spaced apart radially from the rotor (see Fig. 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KITAHATA in view of Shiozaki, and in further view of Mountain et al (US 20130292941 A1).  
As for claim 6, KITAHATA as combined failed to explicitly teach the reduction gearbox according to claim 1 comprising a magnetic shielding element shielding the rotor from an adjoining component of the reduction gearbox.  
Mountain explicitly describes the housing can be made from steel [0060].  Steel is a magnetically conductive material, therefore shielding magnetic flux.  Housing made of steel, iron is well-known in the art, for strength of structure by using known material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for strength of structure.  By having wall at the gearbox (an adjoining component of the reduction gearbox) with steel, claimed magnetic shielding element is provided.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KITAHATA in view of Shiozaki, and in further view of Hino et al (US 20090224625 B1).
As for claim 13, KITAHATA as combined failed to teach the reduction gearbox according to claim 12 wherein the stator of the electric generator is fixed on the planetary gearbox casing in a manner spaced apart axially from the rotor of the electric generator.   Hino discloses (Fig. 2) a stator (39) of the electric motor (also inherently workable as generator) is fixed on the planetary gearbox casing (23, 34) in a manner spaced apart axially from rotor (38). It would have been an obvious matter of design choice to have axial gap rotor from radial gap rotor for reduced radial size, since such a modification would have involved a mere rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cigal et al (US 20160258324 A1, IDS) in view of KITAHATA et al (US 20120143422 A1) and Shiozaki et al (US 4785688 A).  
As for claim 19, Cigal discloses Gas turbine engine for an aircraft (Fig. 1), which has: an engine core (of 20) which comprises a turbine, a compressor (24) and a core shaft (40) connecting the turbine to the compressor and formed as a hollow shaft; a fan (42), which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades (inherent) [0037] and is driven by a fan shaft (shaft on the fan); and a reduction gearbox (48) [0034-0036], the input of which is connected to the turbine shaft and the output of which is connected to the fan shaft (42).
Cigal suggests such as a planetary gear system [0036], but fails to disclose details of the reduction gearbox according to claim 1.   However, as described in claim 1 above, KITAHATA in view of Shiozaki teaches a reduction gearbox according to claim 1.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure the structure as claimed for a reduction in loss of driving power of the transfer gearbox.  

As for claim 20, Cigal as combined discloses the gas turbine engine according to claim 19, wherein permanent magnets are used for the rotor ([0040-0041 of KITAHATA], except the magnetic properties of which are present up to a temperature of at least 150° C..  However, it is notoriously old and well known in the art to have typical magnetic properties of the claimed temperature, and therefore the examiner hereby takes official notice.  Examiner provides supports as below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed from a material selected from known in the art for sufficient working temperature. 
    PNG
    media_image2.png
    195
    681
    media_image2.png
    Greyscale

Attachment: “Permanent Magnet Maximum Working Temperature”, advancedmagnets.com

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834